DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and new claims 21-25, in the reply filed on 1/12/2021 is acknowledged.
Non-elected claims 16-20 have been canceled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
New claim 21 requires “A ring A ring”. There is no support in the Specification for this requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 21 requires “A ring A ring”. It is unclear as to what additional structure(s) beyond a ‘ring structure’ is intended to be included.
Claim 25 recites the limitation "the groove".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 requires ‘the second vertical distance equal to the first vertical distance’ (emphasis added), dependent claim 5 requires ‘the first and second vertical distances are substantially the same’ (emphasis added) which broadens claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al (US 2009/0050272).
With respect to claim 1, Rosenberg discloses in fig. 1 a ring [100] (abstract; para 0009), with fig. 2 depicting a cross-section of the ring [100] (para 0010), wherein the ring [100] comprises a ring body having a flat inner edge surface (i.e. first top surface) [112] and a land (i.e. second top surface) [122], and a protruding surface (i.e. barrier structure) [118] disposed between the first and second top surfaces [112],[122] 

    PNG
    media_image1.png
    338
    680
    media_image1.png
    Greyscale

With respect to claim 2, Rosenberg further depicts in fig. 1 the first top surface [112] has a ring (i.e. annular) shape, the barrier structure [118] having a ring (i.e. annular) structure that surrounds the first top surface [112] (protruding portion [118] and collection cavity [116] functioning together around the ring [100] at para 0024 and 0026), and the second top surface [122] having a ring (i.e. annular) surface that surrounds both the first top surface [112] and the barrier structure [118] (para 0024 and 0035).
With respect claim 3, Rosenberg further discloses the ring [100] is made of aluminum oxide (para 0022), with aluminum being a conductive metal. In addition 
With respect to claim 4, Rosenberg further discloses an insulating film of TaN is deposited on coating [140] (para 0025), with fig. 2 depicting the coating [140] is disposed over the barrier structure [118] (para 0022), thus the insulating film of TaN is disposed on the barrier structure [118].
With respect to claim 5, the term ‘substantially’ has been held to be an “approximation” and a “broad term” according to MPEP 2173.05(b), Section III, Part D, with one of ordinary skill viewing fig. 2 of Rosenberg to have the first and second vertical distances considered as approximately or ‘substantially’ the same.
With respect to claim 6, Rosenberg depicts in fig. 2 the first and second vertical distances as different from each other (as shown above in the cropped figure in the rejection of claim 1).
With respect to claim 21, Rosenberg discloses in fig. 1 a ring [100] (abstract; para 0009), with fig. 2 depicting a cross-section of the ring [100] (para 0010), wherein the ring [100] comprises a ring body having a flat inner edge surface (i.e. first top surface) [112] and a land (i.e. second top surface) [122], and a protruding surface (i.e. barrier structure) [118] disposed between the first and second top surfaces [112],[122] (para 0023-0024 and 0027). Fig. 2 further depicts the barrier structure [118] is separated from the first top surface [112] by a horizontal distance, the barrier structure [118] having both a first vertical distance defined between the barrier structure [118] and the first top surface [112], and a second vertical distance defined between the barrier structure [118] and the second top surface [122], wherein the second vertical distance is 

    PNG
    media_image1.png
    338
    680
    media_image1.png
    Greyscale

Rosenberg further discloses an insulating film of TaN is deposited on coating [140] (para 0025), with fig. 2 depicting the coating [140] is disposed over the barrier structure [118] (para 0022), this the insulating film of TaN is disposed on the barrier structure [118].
With respect to claim 22, Rosenberg further depicts in fig. 1 the first top surface [112] has a ring (i.e. annular) shape, the barrier structure [118] having a ring (i.e. annular) structure that surrounds the first top surface [112] (protruding portion [118] and collection cavity [116] functioning together around the ring [100] at para 0024 and 0026), and the second top surface [122] having a ring (i.e. annular) surface that surrounds both the first top surface [112] and the barrier structure [118] (para 0024 and 0035).
With respect claim 23, Rosenberg further discloses the ring [100] is made of aluminum oxide (para 0022), with aluminum being a conductive metal. In addition 
With respect to claims 24 and 25, Rosenberg further depicts in fig. 2 a groove or notch proximate to a middle portion in a lower surface of the ring [100], wherein the groove is between the first top surface [112] and the barrier structure [118], and the insulating film is absent from the groove.
Claims 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chia et al (US Patent No. 9,147,558).
With respect to claim 7, Chia discloses in figs. 1 and 3 a disk [100] having a body [102] (abstract; col. 2, lines 39-54), with the disk [100] also called a ring [100] (col. 6, lines 23-25). Fig. 2 depicts a cross-section of the ring [100] and body [102] (col. 2, lines 10-12), wherein the body [102] comprises an angled surface (i.e. first top surface) [220] and a second top surface proximate to detail [270], and a barrier structure comprising at least two angled structures (i.e. first and second portions), the first and second portions separated by a first horizontal distance [252] between about 0.1-1 inch, and a height (i.e. first vertical distance) [250] defined between the first and second portions varies between about 0.06-0.3 inches (col. 3, lines 1-34). The cropped figure below serves to clarify the first and second portions of the barrier structure in addition to the first and second top surfaces.

    PNG
    media_image2.png
    286
    473
    media_image2.png
    Greyscale

With respect to claim 8, Chia further depicts in fig. 1-3 the first top surface [220] is annular, the barrier structure is annular that surrounds the first top surface [220], and the second top surface is annular that surrounds both the first top surface [220] and the barrier structure (col. 1, lines 1-37).
With respect to claims 9 and 10, Chia further depicts in fig. 2 the first top surface [220] and first portion of the barrier structure are separated by a second horizontal distance [252] between about 0.1-1 inch (col. 3, lines 28-29), and thus the second horizontal distance [252] is the same as the first horizontal distance [252].
With respect to claims 11-13, Chia further depicts in fig. 2 a second vertical distance defined between the first top surface [220] and the first portion of the barrier structure as shown above in the cropped figure of the rejection of claim 1, wherein the first and second vertical distance are either the same (when the second vertical distance is taken at a top portion [210] of [220]) or different (when the second vertical distance is taken at a middle portion of [220]).
With respect to claim 14, Chia further discloses the body [102] is made of a conductive material such as Al, Al alloy, Ti, Cu, Ag, Au, or a metal composite (col. 2, lines 53-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chia et al (US Patent No. 9,147,558) as applied to claim 14 above, and further in view of Goel et al (US Patent No. 9,376,752).
With respect to claim 15, the reference is cited as discussed for claim 14. However Chia is limited in that while the ring [100] comprises a material of a sputter target (col. 2, lines 53-67), an insulating film on the barrier structure is not suggested.
Goel teaches in fig. 4 a ring [136] comprising a body [200] and a coating [425] that covers a top surface of the body [200] including a raised member (i.e. barrier structure) [405A] (col. 6, lines 25-31), wherein the coating [425] comprises a similar material as a sputtering source (i.e. sputter target) such as metallic materials of Ti, Ta, W, Al, Cu, and alloys or derivatives thereof including oxides or nitrides of the metallic materials (col. 7, lines 3-20), with oxides and nitrides of the metallic materials being insulating materials, resulting in the coating [425] being an insulating film [425] disposed on the barrier structure [405A] as shown in fig. 4 (col. 7, lines 13-15). Goel cites the advantage of the insulating film on the barrier structure as controlling reflective energy and temperature (col. 7, lines 4-20; col. 8, lines 37-46).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794